IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                      NO. WR-87,881-01



                EX PARTE GREGORY ALLEN SKINNER, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W11-62085-M(A) IN THE 194 TH DISTRICT COURT
                         FROM DALLAS COUNTY

       Per curiam. Y EARY, J., filed a dissenting opinion in which K EASLER, J.,
joined. K ELLER, P.J., concurred.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for a post-conviction writ

of habeas corpus filed by Gregory Allen Skinner, applicant. Ex parte Young, 418 S.W.2d
824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of unlawful

possession of a firearm by a felon, and he received a sentence of ten years’ imprisonment.1

He did not appeal his conviction.

1
       See TEX . PENAL CODE § 46.04(a).
                                                                                   Skinner - 2

       In his instant application, applicant contends that the judgment is void because he had

not been convicted of a felony when he possessed a firearm. The trial court made findings

of fact and conclusions of law and recommended that we grant relief. The State agrees that

applicant is entitled to relief under these circumstances.

       Relief is granted. The judgment in cause number F-1162085-M in the 194th District

Court of Dallas County is set aside, and applicant is remanded to the custody of the Sheriff

of Dallas County to answer the charges as set out in the indictment. The trial court shall

issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal

Justice–Correctional Institutions Division and Pardons and Paroles Division.

Delivered: November 7, 2018

Do Not Publish